Title: To Thomas Jefferson from Timothy Bloodworth, 30 June 1801
From: Bloodworth, Timothy
To: Jefferson, Thomas


               
                  Dear Sir
                  Spring Hill June 30th 1801
               
               At the request of Coll: John Pue Williams, I beg Leave to acquaint You, of the Voluntary tender of that Gentlemans Services, in any office in the General Government, that the President may think proper to bestow on him. Under the late Administration, no appointment would have prov’d acceptable, as the Measures persued, appear’d to be incompatable with the genuine principles of true Republicanism, which this Gentleman have Uniformly held Sacred. & ever Contended for, with a Zeal bordering on Enthusiasm, at all times, when the success of Federalism was most triumphant, he per-sued his opposition to the prevailing torrent, with an open, Bold, & intripid perseverance, unmindfull of the frowns of Power, & Unaw’d at threatning Danger.
               This Gentleman is a Brother to the present Governer of N:C:, Yet as opposite in political sintiments, as the riseing, to the setting Sun. he took an Active part in the Revolutionary war, & bore a Command in the regular Army. his Uniform conduct since that period, intitles him to the epithet, of a Patriot of 76.
               Should the President be inclin’d to accept his offer of Service, further information may be obtaind, from Mr Mecon, who is wel Acquainted with his Charrecter.
               I have the pleasure to acquaint You, that the Mist of Federal delusion is on the decline, in the Circle of my acquaintance. my hopes are Sanguine, that they people will discern their true Interest, & return to the standard of Republicanism, which has for some time Languished, Under the late Administration. I fondly hope, that Youre Accession to the Presidency, will be the Means of saving Youre Country from Tyranny, & oppression. Long may You live in the enjoyment of Health, to Bless Youre Countery in the present situation, & direct the helmn of the Political Vessel, through the Boisterouse Oceon of Error & delution, whose foaming Billows has Lash’d the Europian Shores, for Centuries past, & lately advanc’d with the hasty strides of a Giant, towards this peacfull Land. which awaked my apprehention, & Alarm’d my fears, that is at present happily Allay’d, & expiring hope again reviv’d. the freedom, & happiness of my Country, is the first wish of my Heart, which I flatter my self she will now Enjoy, Notwithstanding the threatning danger, that Menaced her destruction.
               With every expression of real respect, & Esteem, I have the Honor to be, Dear Sir. Youre Very Humble Servant.
               
                  
                     Timothy Bloodworth
                  
               
            